Citation Nr: 0919491	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased initial evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from April 2004 and April 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a June 2006 video conference hearing 
before the undersigned.

In March 2007 and May 2008, the Board remanded the issues on 
appeal to the Appeals Management Center (AMC) for additional 
procedural and evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives as the pertain to the issues decided herein 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The issue of entitlement to an increased initial evaluation 
for lumbosacral strain is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not noted upon entry into service, and 
it did not manifest in service or within one year of 
separation; there is no competent medical evidence relating 
the Veteran's hypertension to his service connected diabetes.

2.  During the course of the appeal, the Veteran's PTSD has 
not been manifested by occupational and social impairment, 
with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service-connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

2.  The schedular criteria for an assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant notice regarding the claim of 
service connection for hypertension in a July 2003 letter.  A 
May 2006 letter addressed the pertinent rating criteria and 
effective date provisions.  The claim was readjudicated in a 
March 2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In cases such as the initial rating for PTSD, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim for service 
connection for PTSD was awarded with an effective date of 
January 21, 2004, the date of his claim, and a 10 percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  A 
December 2008 rating action increased the rating to 30 
percent, also from January 21, 2004.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
psychiatric examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection:  Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, service connection for certain diseases, 
including cardiovascular-renal diseases such as hypertension, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a), 3.309(a).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310.  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran's service induction examination in April 1969 
noted blood pressure as 124/78.  The service treatment 
records contain no indication of high blood pressure or 
hypertension.  The service separation examination in July 
1971 noted blood pressure reading of 116/72.  

Private treatment records dated from 1996 to 2002 do not 
contain any diagnoses of hypertension.  Hypertension was 
first noted in 2002.

On VA examination in February 2004, blood pressure was noted 
as 170/98, 160/100 sitting, and 164/94 reclining.  The 
examiner diagnosed essential hypertension, not caused by 
diabetes.  

On VA examination in July 2008, the examiner noted that he 
reviewed the claims folder, and that the Veteran was first 
diagnosed with diabetes in 2000 and hypertension in February 
2002.  He noted the Veteran had no history of heart disease 
or other forms of peripheral vascular disease.  The examiner 
stated that the Veteran's:

...hypertension is felt to be essential in 
nature and is unrelated to the type 2 
diabetes mellitus.  There is no evidence 
that the diabetes has aggravated the 
hypertension.  BUN and creatine studies 
are normal, and as such, renal disease 
related to diabetes should not be a factor 
as far as his hypertension is concerned.

Hypertension was not noted during the Veteran's service or 
for decades thereafter.  Since the available medical evidence 
does not indicate that he experienced hypertension in service 
or within one year of separation, and there is no medical 
opinion linking hypertension to active service, service 
connection for hypertension is not available on a direct 
basis.  The Board also concludes that service connection for 
hypertension must be denied because there is no indication 
that this condition is secondary to, or aggravated by, his 
service-connected diabetes mellitus.  The evidence shows that 
the Veteran currently has hypertension; however, as noted 
above, the only competent medical evidence which addresses 
the Veteran's hypertension and diabetes concludes that there 
is no relationship between the two illnesses.  

The Veteran is competent to describe the symptoms he 
experiences, but a medical diagnosis or finding of etiology 
must be based upon competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As there is no competent 
medical evidence linking the Veteran's hypertension to his 
service-connected diabetes, secondary service connection for 
this condition cannot be established.  Accordingly, the claim 
is denied. 

III.  Increased Rating:  PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

In the April 2005 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 10 percent 
disabling rating pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A December 2008 rating decision increased the 
initial rating to 30 percent disabling, effective from the 
date of the grant of service connection.

Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.   

A VA psychiatric examination in December 2002 noted the 
Veteran had lost his job at a denim factory when the company 
moved to Mexico in 2001.  He was currently working on his 
house and putting in job applications.  The examiner found no 
evidence of a diagnosis of PTSD.  There was no psychiatric 
diagnosis made.  A GAF score of 80 was noted.

A March 2004 private psychiatric treatment report noted the 
Veteran had been seen beginning in January 2004 with symptoms 
of depression, marked social withdrawal, poor motivation and 
energy, loss of sleep and appetite, and loss of 
concentration.  On examination, the Veteran's speech was low 
in volume and slow, with thought content marked by nightmares 
and flashbacks.  Mood was okay and affect was flat.  The 
Veteran denied psychotic symptoms as well as suicidal or 
homicidal ideations.  Insight and judgment were fair and 
cognition was grossly intact.  The assessment was PTSD and 
major depressive disorder without psychotic symptoms.  The 
GAF score was 55 to 60.  

A VA treatment record from May 2007 noted that the Veteran 
was alert and oriented time four.  His dress and grooming was 
appropriate.  He lived with his wife and four children.  The 
Veteran denied any suicidal or homicidal ideations.  He was 
noted to be receiving disability payments.  The Veteran 
enjoyed fishing, and spent quality time with his immediate 
family members mostly.  His PTSD was noted as stable.  The 
GAF score was 71.


A VA examination was conducted in July 2008.  The Veteran 
reported that he tried to block thoughts of Vietnam by 
avoiding crowds.  He liked to be by himself.  He reported 
problems sleeping and with concentration.  He was 
hypervigilant and felt depressed from time to time.  He 
denied any suicidal ideation, hallucinations, or delusions.  
The Veteran reported that he stopped working because his job 
went to Mexico, but that he would now have problems 
concentrating and getting along with people in a work 
setting.  He lived with his wife and four sons.  He got along 
well with his wife but had not been to church or done any 
fishing for awhile.  On examination, he was adequately 
groomed, alert, and fully oriented.  His mood was somewhat 
subdued and restricted, but appropriate.  Speech was normal 
in rate, volume, and tone.  Thought process was goal-directed 
and memory was intact.  Insight and judgment were good and 
the Veteran denied any suicidal or homicidal ideations.  The 
GAF score was 55.  The examiner stated that the veteran's 
PTSD symptoms caused moderate impairment of social and 
occupational functioning.

Applying the rating criteria to the facts of the case, the 
Board finds that the evidence does not support a rating in 
excess of 30 percent for PTSD for any time during the appeal 
period.  The Veteran's PTSD has been manifested by varying 
degrees of occupational and social impairment, as 
demonstrated by the assignment of GAF scores of 55 to 80.  
However, the medical evidence shows that he is overall 
mentally intact with logical, coherent, and relevant thought 
processes.  His memory was intact on the most recent VA 
examination.

The Veteran's symptoms and GAF scores during treatment and 
the VA examinations met the criteria for a 30 percent rating.  
Although a GAF score of 55 indicates serious symptoms, the 
evidence does not show that Veteran's condition approximates 
a 50 percent rating.  He has been noted to have a good 
relationship with his family, and the record indicates that 
he stopped working when his job was moved to Mexico; there is 
no indication that his PTSD symptoms would cause more than 
intermittent periods of inability to perform occupational 
tasks were he currently employed.

Looking at his symptoms as a whole, the Veteran's symptoms do 
not more nearly approximate the criteria for a 50 percent 
rating.  As shown above, the treatment records do not show 
that the Veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9411.

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The symptoms manifested by the Veteran's 
PTSD and discussed above are included in the schedular rating 
criteria.  The Veteran's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation for 
the service-connected PTSD is adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.


REMAND

Unfortunately, the issue of an increased initial rating for 
lumbosacral strain cannot be decided at this time because a 
clarification of the current rating is necessary.  

The April 2005 rating decision on appeal granted service 
connection for lumbosacral strain and assigned an initial 20 
percent rating from July 31, 2002.  A subsequent July 2005 
rating decision showed the rating of the lumbosacral strain 
as 20 percent disabling, as did the December 2005 statement 
of the case (SOC).  At the videoconference hearing in June 
2006, the issue was noted as entitlement to an initial rating 
in excess of 20 percent.  

However, on the March 2007 Board decision/remand, the issue 
was apparently incorrectly listed as entitlement to an 
initial evaluation for lumbosacral strain in excess of 40 
percent disabling.  The supplemental statement of the case 
(SSOC) issued in January 2008 also noted the current rating 
as 40 percent, as did the May 2008 Board decision/remand and 
the March 2009 SSOC.  A December 2008 rating decision, by 
contrast, continued to show the rating for lumbosacral strain 
as 20 percent.  

The record does not contain any formal finding that a 40 
percent rating was assigned, and the rating decisions of 
record have continued to show the current rating for the low 
back disability as 20 percent.  The March 2009 SSOC included 
a discussion of why the Veteran was not entitled to a rating 
in excess of 40 percent-implying that a 40 percent rating 
was in effect.  Since the Veteran has been issued two SSOCs 
and two remands showing the current rating as 40 percent, the 
Board finds that a new SSOC should be issued to the Veteran 
explaining the mistake and resulting discrepancies and 
clarifying the current rating as well as whether an increase 
is warranted.  

The Board recognizes its error in this regard; nevertheless, 
a remand is necessary in order to alleviate any confusion 
caused by the above actions.


Accordingly, the case is REMANDED for the following action:

Clarify the current rating for the 
Veteran's service-connected lumbosacral 
strain and adjudicate the issue of 
entitlement to an initial rating in 
excess of 20 percent for that disability 
in light of the entire record, including 
the July 2008 and August 2008 VA 
examinations.  The readjudication must 
include consideration of both the current 
rating criteria for back disorders and 
that in effect prior to September 2002 
and September 2003.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a SSOC 
(that includes a history of the 
discrepancy in the listed rating of his 
disability as detailed above).  After a 
reasonable time period for response, if 
in order, the case should be returned to 
the Board for further appellate action. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


